Case 3:20-cv-00991-TJC-MCR Document 11 Filed 09/30/20 Page 1 of 6 PageID 45




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   MELVIN WOODARD,

                     Plaintiff,

   v.                                                Case No. 3:20-cv-991-J-32JBT

   TAPIA M. WALLACE, et al.,

                     Defendants.


               ORDER OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff, an inmate of the Florida penal system, initiated this action in

   the Northern District of Florida by filing a 42 U.S.C. § 1983 civil rights

   Complaint. Doc. 1. The Honorable Mark E. Walker, Chief United States District

   Judge, transferred the Complaint to this Court. Doc. 6. Plaintiff has also filed a

   motion to proceed in forma pauperis. Doc. 9. Plaintiff names three Columbia

   Correctional Institution employees as Defendants: Tapia M. Wallace, S.R.

   Griffis, and OC Phillips. Doc. 1 at 2-3. Plaintiff argues that Defendant Wallace

   issued a disciplinary report indicating that Plaintiff was masturbating. Plaintiff

   states he requested camera footage to prove that he did not commit the lewd act

   and that Defendant Wallace had seen another inmate. Id. at 5. He claims that

   the Defendants Griffis and Phillips, members of the disciplinary board,

   reviewed the subject video evidence and told Plaintiff the video “showed
Case 3:20-cv-00991-TJC-MCR Document 11 Filed 09/30/20 Page 2 of 6 PageID 46




   someone standing there, but they could not determine who that person was”;

   thus, it was not exculpatory. Id. According to Plaintiff, a defect in the recording’s

   visibility should have been noted in the investigative report and failure to

   document such denied him a fair and impartial hearing. He asserts he was

   found guilty solely based on the officer’s statements, which he argues is not

   enough to support the finding of the disciplinary team. He further appears to

   argue that he was not “read the ‘DR’” nor did anyone explain the range of

   punishment that could be imposed if he were found guilty, and omission of these

   steps amounted to procedural errors.

         Under the “statement of claims” section of his Complaint, Plaintiff

   appears to state he is raising a 14th Amendment due process claim because the

   video evidence would prove his innocence, but it is defective. Id. at 7. As relief,

   he requests court fees and $15,000 in punitive damages. Id.

         The Prison Litigation Reform Act requires the Court to dismiss a case at

   any time if the Court determines that the action is frivolous, malicious, fails to

   state a claim upon which relief can be granted, or seeks monetary relief against

   a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The

   Court liberally construes the pro se plaintiff’s allegations. See Haines v. Kerner,

   404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

   Cir. 2011).

                                            2
Case 3:20-cv-00991-TJC-MCR Document 11 Filed 09/30/20 Page 3 of 6 PageID 47




         With respect to whether a complaint “fails to state a claim on which relief

   may be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of

   Civil Procedure 12(b)(6), so courts apply the same standard in both contexts.

   Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v.

   Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive a motion to dismiss,

   a complaint must contain sufficient factual matter accepted as true, to ‘state a

   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

   (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels

   and conclusions” or “a formulaic recitation of the elements of a cause of action”

   that amount to “naked assertions” will not do. Id. (quotations, alteration, and

   citation omitted). Moreover, a complaint must “contain either direct or

   inferential allegations respecting all the material elements necessary to sustain

   a recovery under some viable legal theory.” Roe v. Aware Woman Ctr. for

   Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations

   omitted).

         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a

   person acting under color of state law deprived him of a right secured under the

   Constitution or laws of the United States. See Salvato v. Miley, 790 F.3d 1286,

   1295 (11th Cir. 2015); Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992).

   Moreover, “conclusory allegations, unwarranted deductions of facts, or legal

                                            3
Case 3:20-cv-00991-TJC-MCR Document 11 Filed 09/30/20 Page 4 of 6 PageID 48




   conclusions masquerading as facts will not prevent dismissal.” Rehberger v.

   Henry Cty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (quotations

   and citation omitted). In the absence of a federal constitutional deprivation or

   violation of a federal right, a plaintiff cannot sustain a cause of action against

   a defendant.

         Petitioner claims his due process rights were violated because Defendant

   Wallace’s disciplinary report was based on inaccurate information, and

   Defendants Griffis and Phillips did not provide Petitioner with a fair

   disciplinary hearing. The Supreme Court has recognized two instances in which

   a prisoner may be deprived of a constitutionally protected liberty interest, such

   that due process is required: (1) “when a change in the prisoner’s conditions of

   confinement is so severe that it essentially exceeds the sentence imposed by the

   court”; and (2) “when the state has consistently bestowed a certain benefit to

   prisoners . . . and the deprivation of that benefit ‘imposes atypical and

   significant hardship on the inmate in relation to the ordinary incidents of prison

   life.’” Kirby v. Siegelman, 195 F.3d 1285, 1291 (11th Cir. 1999) (quoting Sandin

   v. Conner, 515 U.S. 472 (1995)). When a prisoner’s due process rights are

   triggered, he is entitled to, among other things, an opportunity to call witnesses

   and present documentary evidence at a disciplinary hearing. See Wolff v.

   McDonnell, 418 U.S. 539 (1974).

                                           4
Case 3:20-cv-00991-TJC-MCR Document 11 Filed 09/30/20 Page 5 of 6 PageID 49




         Plaintiff has not alleged a deprivation of a constitutionally protected

   liberty interest that would implicate a due process violation regarding his

   disciplinary report and hearing. Although he alleges that he was found guilty

   of the disciplinary infractions, he does not allege the punishment he received

   for the infraction. Notably, he does not allege that the disciplinary report or

   resulting disciplinary hearing caused “the type of atypical, significant

   deprivation” that creates a liberty interest. See Allen v. Sec’y, Fla. Dep’t of

   Corr., 578 F. App’x 836, 839 (11th Cir. 2014) (finding no due process claim

   alleged regarding disciplinary hearing, because the plaintiff failed to allege that

   the change in his conditions of his confinement following the hearing created a

   liberty interest); see also Sandin, 115 S. Ct. at 2300-01 (30 days in segregated

   disciplinary confinement did not trigger due process protection where the

   conditions of disciplinary segregation were not significantly different from the

   conditions outside disciplinary segregation). Plaintiff also fails to allege that he

   lost good time credits as a result of his disciplinary proceedings. See Wolff, 94

   S. Ct. at 2975 (prisoners have a constitutionally protected liberty interest in

   state-created right to good time credits). As such, because Plaintiff has alleged

   no constitutionally-protected liberty interest was affected by his disciplinary

   hearing, he has failed to state a due process claim under the Fourteen

   Amendment.

                                            5
Case 3:20-cv-00991-TJC-MCR Document 11 Filed 09/30/20 Page 6 of 6 PageID 50




           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    This case is DISMISSED without prejudice.

           2.    The Clerk shall enter judgment dismissing this case without

   prejudice, terminate any pending motions, and close the file.

           DONE AND ORDERED at Jacksonville, Florida, this 30th day of

   September, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge



   Jax-7
   c:      Melvin Woodard, #797250




                                          6
